Title: From George Washington to Margaret Savage, 4 July 1768
From: Washington, George
To: Savage, Margaret



Madam,
Mount Vernon July 4th 1768

Your Note without name or date to it I have just now received by your maid. The contents (knowing it to be your hand writing) I shall communicate to Mr Fairfax, & concur with him, in pursuing such measures for recovery of the money, as the Bond directs; in the mean time, I beg you will be settled in your purposes, & no longer tantalize Doctor Savage, by giving him expectations of your surrendering the Bond, when you are fully resolved he never shall possess it. This becomes absolutely necessary as, from hence forward I shall not scruple to devulge the reasons for my refusal, that my conduct may not stand the reproach of incincerity or want of candour. I am Madam Your Most hble Servt

G: Washington

